 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDInjected Rubber Products Corp and Local 1, UnitedFood and Commercial Union Workers, AFL-CIO. Cases 3-CA-9684, 3-CA-9894, and 3-RC-780128 September 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 September 1981 the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding 1 in which it affirmed therulings, findings, and conclusions of the administra-tive law judge that the Respondent had engaged incertain unfair labor practices in violation of Section8(a)(3) and (1) of the National Labor Relations Actand ordered that the Respondent cease and desisttherefrom and take certain affirmative action toremedy the unfair labor practices 2 Subequently, on29 September 1982, the Board filed an applicationfor enforcement with the United States Court ofAppeals for the Second Circuit On 23 November1982 the Board withdrew its applicationUpon its own motion, the Board decided suasponte to reconsider its Decision and Order and toremand Cases 3-CA-9684 and 3-CA-9894 toJudge Stephen J Gross for consideration in lightof the Board's decision in Wright Line, 251 NLRB1083 (1980), enfd 662 F 2d 899 (1st Cir 1981),cert denied 455 U S 989 (1982) The Board re-manded the case to Judge Gross to make findingsof fact, resolutions of credibility, and conclusionsof law concerning material issues regarding the al-legation that the Respondent violated Section8(a)(3) and (1) by discharging employees HarryDrake and Bruce Karls because of their support forthe UnionOn 25 March 1983 Judge Gross issued the at-tached supplemental decision The Respondentfiled exceptions and a supporting brief, and re-newed the exceptions that it filed to the judge's ini-tial decision and orderThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the initial and supple-mental decisions and the record in light of the ex-ceptions and briefs and has decided to affirm the' 258 NLRB 687 (1981)2 On 12 May 1982 a Certification of Results of Election issued in Case3-RC-7801 in which it was certified that a majority of the valid ballotswere not cast for the Union By Supplemental Order dated 3 June 1982,the Board dismissed an 8(a)(5) allegation of the complaint in this proceed-ingjudge's rulings, findings, and conclusions3 only tothe extent consistent with this Decision and OrderI DRAKE'S DISCHARGEThe relevant facts may be set out briefly Drakewas the most active employee in a spring 1979 or-ganizing campaign by the Amalgamated Clothingand Textile Workers Union (ACTWU) TheACTWU lost that election In the spring of 1980,4Drake again involved himself in union organiza-tional activity In early March, an organizer fromanother union•Local 1 (the Union)•contactedDrake to propose a campaign Drake agreed toengage in organizing, and immediately signed aunion authorization card, handed out authorizationcards to employees on all three shifts at the Re-spondent's facility, and encouraged employees toattend an organizational meeting which was to beheld in the near futureDrake had been employed by the Respondent asa press operator on the second shift since Septem-ber 1977 Drake was not a model employee As de-tailed in the judge's initial decision, Drake's inter-ests in horseracing impeded his work, Drake suf-fered from heat and fumes, leading him to spendtime away from his press in securing first aid, hecould not learn to operate the presses withoutburning himself, and his ability to clean and packparts was "way below par" Drake's productionlevels were also below par Drake's production de-ficiencies also adversely affected employee moraleFirst, since employees received a production bonusbased on plantwide production, employees believedDrake's performance hindered overall production,and thus affected their bonus Second, employeesassigned to difficult presses were unable to switchto easier presses because of Drake's performancedeficienciesIn January, approximately 2 months beforeDrake again became involved in union activity,management began to focus on Drake's problemsNash, Drake's leadman, spoke to Plant Superin-tendent Kohr about Drake's low production Thesuperintendent told Nash to talk to Drake about hisproblems and to move Drake more often from onepress to another Nash followed instructions andspoke to Drake about his production several timesduring the period from January through MarchNash told Drake that Drake's performance wasbelow that of another operator, and at least onceNash told Drake that the plant superintendent had3 In his initial decision, the judge relied on PPG Industries, 251 NLRB1146 (1980), in finding coercive interrogation by the Respondent Wenote that the Board overruled PPG in Rossmore House, 269 NLRB 1176(1984) and we do not rely on it here4 All dates hereinafter are in 1980 unless otherwise indicated272 NLRB No 63 INJECTED RUBBER PRODUCTS419told Nash to tell Drake to get production levels upDrake responded on one occasion by saying thatthe plant superintendent should speak for himself,and on another occasion Drake told Nash that "hedidn't want to hear that shit"James Huff, owner and general manager of theRespondent, was also concerned about productionand morale problems at the plant On 18 March,his first day back at the Respondent's facility afterseveral weeks of vacation, Huff spoke with the Re-spondent's bookkeeper concerning these problemsThe bookkeeper stated that there were some feel-ings among employees that some press operatorswere not fulfilling their duties, the bookkeeper spe-cifically mentioned Drake by name Huff thenspoke to the Respondent's quality control managerand this manager also mentioned Drake as an em-ployee whose performance was "particularly bad"Huff also spoke to Plant Superintendent Kohr andKohr reiterated what the quality control managerand the bookkeeper had told Huff about Drake'sperformance When leadman Nash arrived at theplant Huff questioned him about Drake's perform-ance Nash told Huff that Drake's attitude was bad,his production was not increasing, and he was notresponding to warnings Nash repeated to HuffDrake's response to the warnings, i e, that Nash"didn't want to hear that shit" At that moment,Huff concluded that Drake had decided he did nothave to work and that he would not respond to in-structions Huff decided to terminate Drake Huffand Kohr then drafted a discharge letter and Drakewas discharged on 18 MarchIn his initial decision, the judge concluded thatDrake's conduct "clearly merited some kind of dis-ciplinary response by the Company" However, thejudge concluded that Drake's discharge violatedSection 8(a)(3) and (1) of the Act The judge foundmany factors that he believed indicated Drake'sdischarge was related to his union activity Henoted Drake's known union actions, the Respond-ent's union animus (discussed below), the timing ofthe discharge, the Respondent's long tolerance ofDrake's performance, the Respondent's alleged fail-ure to follow a progressive disciplinary policy, analleged disparity in the reasons given or Drake'sdischarge, and the fact that Drake was the onlynonprobationary employee terminated by the Re-spondent In his supplemental decision, the judgereaffirmed his conclusion, and the above facts, andfurther concluded that the Respondent had notshown it would have fired Drake absent his con-certed protected activity We do not agreeThe undisputed facts show that in January, priorto Drake's involvement with the Union, the Re-spondent began focusing on Drake's problemsThere is no showing that this focus was based ondiscriminatory motives Indeed, although manage-ment had been against the ACTWU in the 1979campaign,5 there was no discrimination at that timeagainst Drake or any other prounion employee in-sofar as the instant record reveals Thus, the factthat Drake's performance in 1980 was no differentthan it was from 1977 until 1980 is of no probativevalue in determining whether Drake's dischargewas violative of the Act, since the inquiry intoDrake's conduct was nondiscriminatory Further, itis undisputed that Drake had an adverse effect onemployee morale and did not respond favorably tothe Respondent's attempts to improve his perform-ance And, as the judge found, Drake's statementthat "he didn't want to hear that shit" was the kindof remark that would lead Huff to decide thatDrake would be unwilling to correct his problem 6Under Wright Line, supra, the General Counselbears the burden of establishing a prima facie caseof discrimination The burden then shifts to the re-spondent to demonstrate that the same actionwould have taken place absent discriminatory mo-tives However, the Board further noted in WrightLine that (251 NLRB at 1088, fn 11)[T]his shifting of burdens does not underminethe established concept that the General Coun-sel must establish an unfair labor practice by apreponderance of the evidence The shiftingburden merely requires the employer to makeout what is actually an affirmative defenseto overcome the prima facie case of wrongfulmotive Such a requirement does not shift theultimate burdenBased on the facts cited above and the record as awhole, we conclude that the General Counsel hasnot established by a preponderance of the relevant5 Dunng the 1979 organizing effort Huff indicated to the plant supenntendent that he would close the plant before letting the plant go unionAlso dunng the 1979 campaign third-shift leadman Parker stated to another employee that it was just a matter of time before Drake would befired because of Drake's union activities However, Drake suffered nodiscnmmation because of the 1979 campaign Parker's comments, asnoted by the judge, could well be the 'gratuitous mouthing' of an indi-vidual who had no actual knowledge of management's position" Thesefacts do not go far in helping to determine the lawfulness of Drake's 1980discharge6 In this regard, the Respondent's reasons for discharging Drake didnot shift dunng the course of this proceeding, nor did the Respondentreally deviate from its discipline procedure Drake's discharge letter inchcated he was terminated because he had "no intention of improving [his]output" This reference is consonant with the Respondent's reason fordischarging Drake, i e, his poor attitude and inability to perform his jobas expected As to the procedure used in terminating Drake, it may benoted that Drake had been warned several times by Nash, and that theRespondent was reacting to Drake's refusal to cooperate There is littlecomparative basis to analyze the Respondent's procedures, since no regular employee had previously been discharged, nor had any employeeacted as Drake had 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence that the Respondent discharged Drake inviolation of Section 8(a)(3) and (1) of the ActSimply stated, Drake's union activity was merelycontemporaneous with the legitimate investigationby the Respondent into production and moraleproblems Assuming that there is sufficient evi-dence to support a prima facie finding of discrimi-nation, the facts indicate that the Respondent's de-cision to discipline Drake was based on consider-ations wholly apart from union motivation Ac-cordingly, we find that the Respondent did not dis-charge Drake in violation of the ActII KARLS' DISCHARGEThe election at the Respondent's facility washeld on 17 June Bruce Karls was a third-shift em-ployee who operated presses On 23 June the ma-chine on which Karls was working began to actup Throughout much of June this particular presshad malfunctioned Karls attempted to get thepress back into production but was unsuccessfulKarls then decided to use the emergency stopswitch to stop the machine However, Karls hadlost his temper He hit the emergency stop buttontwice with his fist instead of simply pushing it Inso doing, although he did not intend to do so,Karls broke the switch Parker, Karls' leadman,was in the vicinity at this time and saw Karls hitthe switch Parker spent about half an hour repair-ing the machine at which Karls had been workingAfter repairing the press, Parker told Karls, "Ihope you don't get in any trouble about this"Just a week prior to this incident owner Huffhad appointed a new plant superintendent, Chad-wick Chadwick called Huff about the Karls inci-dent and explained to Huff that Karls had "pur-posely damaged a machine" Chadwick wanted todischarge Karls but Huff inquired as to how fla-grant Karls' actions were Chadwick then investi-gated the incident further Chadwick interviewedKarls on 27 June During the interview, Karls ad-mitted that he had been angry when he hit theemergency stop button, that the switch broke as aresult of his hitting it, and that he had a quicktemper Chadwick indicated that he hoped thatKarls would not lose his job because of the inci-dent Chadwick then again spoke to owner Huffabout the incident, relaying the fact that Karls ad-mitted that he had lost his temper and hit the ma-chine several times, and that Karls had broken themachine Huff agreed with Chadwick that if Karlswere not fired, Chadwick, as the new plant super-intendent, might not be able to maintain disciplineat the plant because he did not treat Karls in ac-cordance with plant rules The Respondent had oldand new plant rules that forbade the deliberatedamage to company property 7 Additionally, theRespondent had recently suffered some incidents ofvandalism The Respondent had sent notices to em-ployees on 22 May stating that it would not toler-ate the deliberate damage or destruction of compa-ny property Thus, the Respondent decided to dis-charge KarlsOn 30 June Karls received a letter indicatingthat he was discharged as of that day The letterindicated that Karls' discharge was pursuant to theplant rule providing for immediate discharge ofemployees who deliberately damaged companyproperty Karls spoke with Chadwick about thedischarge Chadwick indicated that there reallywas no damage to the machine and that Karls' pro-duction record was a fine one, but that Karls wasstill discharged pursuant to the Respondent's rulesThe judge found that Karls' discharge was viola-tive of the Act In his initial decision, the judgerelied on the evidence of animus discussed abovewith respect to Drake's discharge As to Karls spe-cifically, the judge noted that prior to the electionleadman Parker interrogated Karls about who wasgoing to vote for the Union Also, after the elec-tion, Parker asked Karls who had voted for theUnion Parker asked if Karls had voted and Karlsreplied, "Yes" Parker asked Karls if Karls knew ifanybody else did, Karls then told him it was noneof Karls' business The judge further noted that afew days after Karls' discharge, Karls complainedto Parker about the incident and Parker responded,"Well, we're going to show everybody that wedon't want a Union in there" Against this back-ground, the judge found that the Respondent's as-serted reasons for Karls' discharge were pretextualand that he was actually discharged for his unionassociation The judge found that the damage Karlsdid to the press was trivial and not willful, thatParker had interrogated Karls about the Union andtold him that he was discharged for his support forthe Union, and that the Company probably hadknowledge of Karls' union association In his sup-plemental decision, the judge concluded that theRespondent had not demonstrated it would nothave fired Karls absent his protected activity, andhe thus reaffirmed his initial conclusion We do notagree that the Respondent violated the Act concer-ing Karls7 A new rule relating to the damage of property which had beenadopted after the 17 June election and under which Karls was discharged, had been alleged by the General Counsel to violate Sec 8(a)(5)of the Act As noted at fn 2, supra, the Board dismissed this allegationsince the Union did not receive the majonty of the votes cast in the election The only difference between the new rule adopted after 17 June andthe prior plant rule relating to damaged property was that the new rule,unlike the old rule, actually specified immediate discharge as a penaltyfor deliberate damage to company property INJECTED RUBBER PRODUCTS421The facts indicate here that Karls was the sub-ject of a nondiscriminatory "get tough" policy onthe part of the Respondent This policy was estab-lished when the Respondent installed a new plantsuperintendent, Chadwick There was no showingthat the hiring of Chadwick was discriminatory orthat the implementation and enforcement of therules were discriminatory Karls was not active inthe organizing effort and the Respondent's knowl-edge of his support for the Union was clearly limit-ed to, at best, knowing he voted for the Union 8Moreover, as the judge noted, Parker was the onlyone to suggest Karls was discharged for his sup-port for the Union Parker had no authority to fireemployees or even to recommend effectively actionof that nature Whether Parker's comments werethe "gratuitous mouthing" of an agent of the com-pany or some other unmotivated comment is of noavail in solving this case More simply put, thefacts do not demonstrate a violation of the ActAccordingly, we dismiss this allegation of the com-plaint as wellORDERThe National Labor Relations Board orders thatthe Respondent, Injected Rubber Products Corp,Albion, New York, its officers, agents, successors,and assigns, shall1 Cease and desist from(a)Interrogating employees concerning theirunion or other protected activities(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Post at its Albion, New York facility copiesof the attached notice marked "Appendix "9Copies of the notice, on forms provided by the Re-gional Director for Region 3, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent to8 Contrary to our colleague's assertion, there is no evidence that theRespondent suspected Karls was Involved in more union activity than therecord demonstrates That the Respondent may have interrogated Karlsas to his knowledge of how employees voted does not indicate that theRespondent believed Karls was involved in union activity to an extraor-dinary degreeg If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na[tonal Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"ensure that the notices are not altered, defaced, orcovered by any other material(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyMEMBER ZIMMERMAN, dissentingI dissent from my colleagues' reversal of thejudge's finding that the Respondent violated Sec-tion 8(a)(3) of the Act by discharging employeesHarry Drake and Bruce Karls 1 For the reasonsstated by the judge in his decision, I find that theGeneral Counsel established a prima facie case thatthe discharge was motivated by the employees'union activities and that the Respondent failed toestablish that it would have discharged the employ-ees in the absence of those activitiesBriefly stated, the record revealed that althoughDrake was a problem employee who may have le-gitimately received some form of discipline, theRespondent would not have discharged Drakeabsent his union activities Specifically, the undis-puted evidence established that the Respondent didnot follow its progressive disciplinary policy in dis-charging Drake, that it had never discharged anonprobationary employee, that it gave shiftingreasons for the discharge, and that it had long tol-erated Drake's poor performance Further, themidweek discharge was unusually abrupt in light ofDrake's longtime employment Coupled with thesefactors was evidence of the Respondent's unionanimus the discharge occurred within 2 weeks ofDrake's spearheading of the Union's organizationalcampaign Also, in 1979, in reference to Drake's in-volvement in a previous, unsuccessful union cam-paign, leadman Parker told an employee, "it wasjust a matter of time before [Drake] was to getfired", and in 1980 after Drake and Karls were dis-charged, Parker stated, "We are going to show ev-erybody that we don't want a union in there"Under these circumstances, the judge correctlyconcluded that the Respondent discharged Drakeat least in part because of his union activities andthat the Respondent did not demonstrate that itwould have taken the same action in the absence ofthese activities Accordingly, I find Drake's dis-charge violative of Section 8(a)(3) and (1)As to Karls' discharge, the judge found that theRespondent's asserted reason for discharging Karlswas pretextual and that the true reason for the dis-charge was Karls' union activities In this regard,the evidence established that Karls was a "reliableand productive" employee, who, in a momentary' I join them in adopting the judge's finding that the Respondent violated Sec 8(a)(1) of the Act by interrogating Karls 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDfit of temper, unintentionally broke the emergencystop switch on a machine by hitting it harder thanhe should have Although the Respondent ac-knowledged that the damage done by Karls wastrivial, it discharged him allegedly because of itsnew rule providing for discharge of employeeswho deliberately damaged company propertyHowever, the record revealed the pretextual natureof this asserted reasonFirst, the Respondent exhibited animus towardKarls' union activities 2 Before the election lead-man Parker interrogated Karls about who wasgoing to vote for the Union, and after the electionParker questioned Karls about who had voted forthe Union In fact, Parker asked if Karls had votedfor the Union, and Karls said that he had More-over, a few days after Karls' discharge when Karlscomplained to Parker about his discharge, Parkerresponded, "Well, we are going to show every-body that we don't want a union in there"Further, the two company officials who were in-strumental in the Respondent's decision to dis-charge Karls did not testify Thus, in light of theclear evidence of union animus, the Respondentfailed to establish that its new rule was the basis forits decision to discharge Karls, or that it wouldhave discharged Karls even in the absence of hisunion activities Accordingly, I find that the Re-spondent violated Section 8(a)(3) and (1) by dis-charging KarlsFor these reasons I dissent from my colleagues'dismissal of the 8(a)(3) allegations in the complaint2 The fact that Karls was not as active in the union campaign as theRespondent may have suspected is irrelevant The Respondent dis-charged Karls because It believed Karls was engaged in union activity,and this unlawful action is in no way excused because the Respondent'sbelief was mistakenAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT interrogate you about your unionor other protected activitiesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActINJECTED RUBBER PRODUCTS CORPSUPPLEMENTAL DECISIONSTEPHEN J GROSS, Administrative Law Judge In JD-201-81 I concluded, among other things, that Respond-ent Injected Rubber Products Corporation (IRPC) hadunlawfully terminated its employment of employeesHarry E Drake and Bruce Karls (I will hereafter referto that decision as the "initial decision ") The initial deci-sion was adopted by the Board 258 NLRB 687 (1981)Subsequently, however, the Board decided, sua sponte,to remand the case to me for consideration in light ofWright Line 1By Order dated February 4, 1983, I stated my tenta-tive view that a supplemental decision responsive to theBoard's remand Order could and should be based on thethen existing record and that any party who believed ad-ditional hearings were required should so advise me Noone responded to that orderThe initial decision concludes that while IRPC argu-ably had proper cause to fire Drake and Karls, IRPC infact discharged them "because of their membership inthe support" for a union But the initial decision does notspecifically deal with the question that is the focus ofWright Line whether the Company would have fired theemployees "even in the absence of (their) protected con-duct "2 The remainder of this Supplemental Decisiondeals with that questionDrake's DischargeThe initial decision discusses at some length those ele-ments of Drake's behavior that troubled IRPC's manage-ment See 258 NLRB at 693-695 No purpose would beserved by repeating the discussion here It is clear that inview of that behavior Drake would have drawn someform of discipline even had he not been connected in anyway with a union The question is whether, absent hisunion activity, he would have been firedThe evidence on point cuts both ways On the onehand (1) Drake was a subpar employee, (2) IRPC'sowner, James Huff, believed that Drake's behavior andlow output were adversely affecting employee morale,(3) Huff had reason to believe that Drake had beenwarned about his low output and had responded by tell-ing his leadman that he was not willing to listen to theleadman's criticism, and (4) there was nothing about thedemeanor of IRPC's witnesses that would suggest thattheir testimony was inaccurateOn the other hand, IRPC did not follow its usual pro-gressive disciplinary procedures in firing Drake, the rea-sons IRPC gave to Drake about why he was fired weredemonstrably inaccurate and, moreover, did not whollysquare with the reasons the Company gave at the hear-ing, the Company had never previously fired a nonpro-bationary employee, Drake's discharge was closely tiedchronologically to his organizing activities, and Drake'sdischarge was very abrupt, particularly in view of hislong-time employment by IRPC1 Wright Line, 251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir1981), cert denied 455 U S 989 (1982) The Board's remand Order isdated January 27, 19832 251 NLRB at 1089 INJECTED RUBBER PRODUCTS423As I add up these two sets of facts, neither set out-weighs the other Thus the evidence proves neither thatIRPC would have fired Drake even had he not engagedin union activity nor that IRPC would have retainedDrake but for his union activity In these circumstancesthe outcome hinges on burden of proof Wright Line isspecific in that respect Where, as here, the GeneralCounsel has shown that an employer's decision to fire anemployee was based at least in part on the employee'sprotected activity, "the burden shifts to the employer todemonstrate that the decision would have been the samein the absence of protected activity" 251 NLRB at 1087Since, as discussed in the initial decision, IRPC firedDrake at least in part because of Drake's union activity,and since IRPC has not shown that it would have firedDrake even absent that activity, I conclude that IRPC'sdischarge of Drake violated Section 8(a)(3) and (1) of theActKarls' DischargeThe facts of Karls discharge are set out in the initialdecision, 258 NLRB at 697-698 In Karls' case, depend-ing on the interpretation given to one of IRPC's workrules, Karls' discharge was in keeping with those rulesBut the rule was susceptible to other interpretations, andit is undisputed that Karls had been a productive, reliableemployeeAs in Drake's case, the General Counsel proved thatKarls' discharge was based at least in part on Karls'prounion stance The question is whether, if Karls hadnot been prounion, the work rule at issue would havebeen interpreted differently and whether IRPC wouldhave taken into account Karls' good recordIRPC faces two problems here One is that IRPC hadnever before cited the rule in firing an employee, sothere is no comparison against which to judge IRPC'streatment of Karls The second is there was no testimonyfrom the only two persons who could have providedfirsthand information about why IRPC fired Karls Itwas IRPC's plant supervisor who urged Huff to fireKarls And the plant supervisor's actions were based inpart on the description of the event leading to Karls' dis-charge that was provided by Karls' leadman Neither theplant supervisor nor the leadman testified (The plant su-pervisor had left IRPC's employ prior to the hearingThe leadman was still working for IRPC at the time )Huff testified about Karls' discharge And again, therewas nothing about Huff's demeanor that would call intoquestion the accuracy of his testimony But Huff's ap-proval of Karls' discharge was based on what he felt wasa need to support the plant supervisor And Huff had notbeen given the complete facts of the incidentIt could be that had the plant supervisor and the lead-man testified, their testimony would have shown thatKarls would have been fired even had he not beenknown to be prounion But they did not testify, andabsent that testimony there is no way of knowing, oneway or the other, if Karls would have been fired absenthis protected activity That brings us back to the burdensof proof established in Wright Line And since (1) theGeneral Counsel did prove that Karls' dischargestemmed at least in part from his protected activities, and(2) IRPC did not prove that it would have fired Karlseven absent those protected activities, I conclude thatIRPC's discharge of Karls violated Section 8(a)(3) and(1) of the Act 32 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes